Citation Nr: 0905944	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-35 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for bilateral hearing 
loss disability. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for a right knee 
disorder. 

5.  Entitlement to service connection for a left knee 
disorder. 

6.  Entitlement to service connection for diverticulitis.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to July 
1975.  He also served as a member of the Army National Guard, 
with a period of inactive duty training (IDT) from June 6, 
1992, to June 7, 1992.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2007 rating 
decision, by the No. Little Rock, Arkansas, Regional Office 
(RO), which denied the  Veteran's claims of entitlement to 
service connection for a low back disorder, bilateral hearing 
loss, tinnitus, a right knee disorder, a left knee disorder, 
and diverticulitis.  He perfected a timely appeal to that 
decision.  

In August 2008, the Veteran appeared and offered testimony at 
a hearing before the undersigned Acting Veterans Law Judge, 
sitting at the RO.  A transcript of that hearing is of 
record.  At the hearing, the Veteran submitted additional 
evidence for which he has provided written waiver of RO 
review under 38 C.F.R. § 20.1304 (2008).  

The issues of entitlement to service connection for hearing 
loss, a low back disorder, right knee disorder, left knee 
disorder and diverticulitis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The evidence does not reflect that the Veteran has a current 
diagnosis of tinnitus.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this case, VA satisfied its duty to notify by means of a 
letter dated in August 2006 from the RO to the Veteran which 
was issued prior to the RO decision in April 2007.  That 
letter informed the Veteran of what evidence was required to 
substantiate the claim and of herald VA's respective duties 
for obtaining evidence.  The Veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
October 2007 SOC provided the Veteran with an additional 60 
days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It also appears that all obtainable evidence 
identified by the  Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  To 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as effective date, as the 
preponderance of the evidence is against the claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

In the aggregate, the Veteran and his representative have 
demonstrated actual knowledge of, and have acted upon, the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that the appellant and his 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled as 
contemplated under pertinent guidelines.  Any presumption of 
error as to VCAA notice has been rebutted in this case.  See 
Sanders, supra.  

The Board notes that the Veteran has not been afforded a VA 
examination with regards to the claim for tinnitus.  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held 
that VA must provide a medical examination when there is: (1) 
competent evidence of a current disability or persistent 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the  Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  In this case, there is no reliable evidence of 
in service disease or injury.  Therefore, the evidence on 
file is adequate to make a decision and further examination 
is not needed.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for tinnitus, given 
that the Veteran has offered testimony at a hearing before 
the Board, given that he has been provided all the criteria 
necessary for establishing service connection, and 
considering that the Veteran is represented by a highly 
qualified attorney, we find that there has been essential 
fairness.  


II. Discussion

The Veteran is claiming entitlement to service connection for 
tinnitus.  Service connection may be granted for disability 
which is the result of disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303(a) (2008).  Service connection may 
also be granted for a disease first diagnosed after discharge 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  In 
the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303 are applicable where evidence, regardless of its 
date, shows that a  Veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
competent evidence of a nexus between the present disability 
and the post-service symptomatology.  38 C.F.R. § 3.303(b).  
Groves v. Peake 524 F. 3d 1306 (2008).  

In the instant case, the Veteran contends that his tinnitus 
is due to in-service noise exposure.  At his personal hearing 
in August 2008, the Veteran testified that he served in 
Vietnam as an ammunition specialist; he stated that he was 
under relatively constant mortar and rocket shelling when he 
was in Vietnam.  The Veteran reported that he was 
subsequently with field artillery, which also exposed him to 
loud noises.  He stated that he always had ringing in his 
ears, which he did not report.  The Veteran indicated that, 
after service, he worked on a gas truck hauling gas; he then 
worked at an electric company.  He stated that he had very 
little exposure to loud noise after service.  

The Board observes that the Veteran's military occupational 
specialty, per his DD Form 214, was Ammo Storage Specialist.  
Accordingly, his contentions of in-service noise exposure are 
found to be consistent with the circumstances of his service 
and are thus conceded.  See 38 U.S.C.A. § 1154(a).  However, 
this does not, by itself, enable a grant of service 
connection.  Rather, the evidence must demonstrate a current 
tinnitus disability that is causally related to such active 
service.

The service treatment records do not reflect any complaints 
of or treatment for any ear problems, including ringing in 
the ears (tinnitus).  At the time of the separation 
examination, in June 1975, clinical evaluation of the ears 
was normal.  Moreover, post-service private treatment 
reports, dated from September 1983 through June 2008, show no 
complaints or references to tinnitus.  

Given the complete absence of any tinnitus complaints in or 
following active service, there is no showing of current 
disability and thus no basis for a grant of service 
connection.  Indeed, in the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran himself believes he has tinnitus.  However, he 
has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
diagnosis or medical causation.  As such, his lay opinion 
does not constitute competent medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The Board acknowledges that the remand portion of this 
decision instructs for the Veteran to be afforded an 
audiologic examination with respect to his hearing loss 
claim, based largely on his contentions of in-service noise 
exposure.  However, the finding of in-service noise exposure 
alone is not enough to require a remand of the tinnitus 
claim.  Indeed, the evidence of record demonstrates a 
diagnosis of hearing loss but does not demonstrate any 
diagnosis, complaints, or treatment for tinnitus.  Therefore, 
although further development has been deemed warranted as to 
the hearing loss claim, no additional development should be 
pursued on the issue of tinnitus.

In sum, there is no support for a grant of service connection 
for tinnitus.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for tinnitus is denied.  


REMAND

After examining the record, the Board finds that further 
evidentiary development is warranted before a decision can be 
issued on the merits of the claims.  Such development would 
ensure that the  Veteran's due process rights, including 
those associated with the Veterans Claims Assistance Act of 
2000 (VCAA), as amended, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007), and VA regulations 
implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008), are met.  The specific bases for remand are 
set forth below.  

A.  S/C for a low back disorder.

The Veteran maintains that service connection is warranted 
for a back disorder which had its onset in service.  The 
Veteran indicated that he was treated for back pain and was 
only treated for painkillers.  The Veteran indicated that he 
suffered another injury to his back during summer camp 
training with the National Guard in 1983.  The Veteran 
indicates that he has continued to experience problems with 
his lower back ever since his discharge from service.  

Significantly, the service treatment records show that the 
Veteran was seen for complaints of back pain in August 1974; 
no pertinent diagnosis was noted.  The Veteran was again seen 
in November 1974 with complaints of back pain after lifting a 
sign the previous week; the impression was strain, low back.  

Post service medical records show that the Veteran was seen 
at a VA clinic in September 1983 with complaints of back 
problems; the assessment was chronic back strain, low back.  
National Guard records dated in 1983 also revealed low back 
treatment.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  

Based upon the above, the Veteran should be afforded a VA 
examination to determine the nature and etiology of any 
current low back disorder.  Moreover, at the August 2008 
hearing, the Veteran indicated that he had received treatment 
for back problems at the VA Hospital in Houston in August 
1977.  Such records are not associated with the claims folder 
and an attempt must be made to procure them.

B.  S/C for diverticulitis.

The Veteran is seeking service connection for a colon 
disorder, which is currently diagnosed as diverticulitis.  
Specifically, he claims that this condition is secondary to 
his in-service exposure to herbicides, including Agent 
Orange.  

A review of the Veteran's service treatment records indicate 
that he was seen in January 1974 with a 2-month history of 
abdominal cramping the morning after alcohol ingestion.  The 
Veteran reported occasional loose bowel movements.  It was 
recommended that he use Maalox.  

Post service treatment records show that the Veteran was seen 
at Arkansas Methodist Hospital in August 1992 for evaluation 
of abdominal cramping associated with defecation over the 
last ten days.  He reported mild intermittent diarrhea for 
the last two months.  A colonoscopy was performed in 
September 1992, which revealed early diverticulosis.  In 
September 1993, the Veteran underwent a colonoscopy with 
polypectomy, which revealed findings of colon polyps and 
diverticulosis.  

The report of a subsequent colonoscopy, performed in October 
2001, revealed diverticulosis.  A pathology report, dated in 
May 2002, reflects a diagnosis of diverticulitis with focally 
ruptured diverticulum.  

Given his in-service treatment, along with the evidence of 
his post service history of treatment for a colon disorder, 
the Board concludes that a VA examination is necessary to 
ascertain whether the Veteran's current colon disorder is 
related to his military service.  38 U.S.C.A. § 5103A (d) 
(West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

C.  S/C for bilateral hearing loss disability.

The Veteran maintains that he developed hearing loss due to 
noise exposure in service from working as an ammunition 
specialist without hearing protection.  The Veteran served on 
active duty from February 1970 to July 1975.  His DD Form 214 
reflects that the Veteran's military occupational specialty 
was Ammo Storage Specialist.  His service treatment records 
are negative for any history, treatment, or diagnosis of 
hearing loss.  The separation examination, dated in June 
1975, revealed pure tone thresholds of 5, 5, 0, and 0 
decibels in the right ear, and 10, 5, 5, and 0 decibels in 
the left ear at the 500, 1000, 2000, and 4000 Hertz levels, 
respectively.  Nonetheless, pursuant to the provisions of 38 
U.S.C.A. § 1154(a), the Board finds that the circumstances of 
the Veteran's service, including military training, would be 
consistent with exposure to loud noise in service.  

In support of his claim, the Veteran submitted a copy of a 
private Audiological evaluation conducted in August 2008, 
which reflects a finding of mild to moderate sensorineural 
hearing loss in the right and left ears.  

There is no opinion of record as to whether the Veteran's 
current hearing impairment is related to his in-service noise 
exposure.  He has not been afforded a VA examination 
regarding bilateral hearing loss.  

In light of the above, the Veteran must be afforded a VA 
medical examination.  See Id.  In McLendon v. Nicholson, 20 
Vet. App. 79 (2006), the Court noted that the third prong of 
38 C.F.R. § 3.159(c) (4) (i), which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms may be associated with service, establishes a low 
threshold.  



D.  S/C right and left knee disorders.

With respect to the knees, the Veteran maintains that his 
current knee disabilities had their onset in service.  The 
Veteran indicated that he injured his right knee while on 
active duty for training; he stated that they were on 
mobilization drill and he was working on a 5-ton dump truck 
when he fell and his right knee got caught in the bumper of 
the truck.  H reported injuring his left knee in an 
automobile accident while on active duty in Germany.  

Significantly, the service treatment records show that the 
Veteran was involved in a traffic accident in November 8, 
1974, at which time he suffered a bruise on the left knee; no 
pertinent diagnosis was noted.  The records also indicate 
that, on June 6, 1992, while on inactive duty for training, 
the Veteran fell from a stationery military vehicle and his 
right leg got caught between the bumper and the fender.  

On the occasion of a VA examination in September 2007, the 
Veteran complained of pain in both knees.  X-ray study of the 
knees revealed a well-defined calcification adjacent to the 
anterior aspect of the left knee joint, probably due to old 
trauma.  The pertinent diagnosis was moderate bilateral 
degenerative arthritis, knees.  However, the VA examiner 
failed to provide any opinion regarding the etiology of his 
bilateral knee disorder.  

VA's duty to assist requires providing a medical examination 
or obtaining a medical opinion in certain circumstances when 
the evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  38 U.S.C.A. § 5103A 
(d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2008), see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the VA 
examination report does not provide the medical evidence 
necessary to decide the claim and the Veteran must be 
provided with another examination.  

Additionally, because the evidence shows treatment for a low 
back disorder during National Guard service in 1983, an 
attempt should be made to determine the Veteran's dates of 
active duty for training (ACDUTRA) and/or IDT in association 
with such service.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC. for the following actions:


1.  Contact the VA Hospital in Houston, 
Texas, and request any treatment reports 
of the Veteran dated in or around August 
1977.  Any negative search should be 
noted in the claims file and communicated 
to the Veteran.  

2.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for his claimed disorders, 
especially within one year of his active 
service or in the years immediately 
after.  After securing the necessary 
release, obtain these records.  Any 
negative search should be noted in the 
claims file and communicated to the 
Veteran.  

3.  Contact the appropriate authorities 
and request verification of all dates of 
ACDUTRA and IDT during the Veteran's 
National Guard service.  Any negative 
response should be indicated in the 
record.  

4.  Following the above development, 
arrange for the Veteran to undergo VA 
Audiological examination.  The claims 
folder must be made available to the 
examiner in connection with the 
examination.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  The examiner should render an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50% probability) that any current 
hearing loss had its onset during the 
Veteran's active service, or is otherwise 
causally related to any incident thereof, 
to include noise exposure or other 
acoustic trauma.  He should explain the 
basis for his conclusion by citing to 
medical records, to specifically include 
service treatment records, and other 
evidence.  The examiner should set forth 
all examination findings, together with 
the complete rationale for the 
conclusions reached.  

5.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any current low 
back and knee disorders.  The claims 
folder should be made available to the 
examiner for review.  All tests and 
studies (including x-rays) deemed 
necessary should be accomplished.  The 
examiner is asked to offer an opinion as 
to whether it is as likely as not that 
any current low back disorder had its 
onset during active service or is related 
to any in-service disease or injury.  The 
examiner should also provide an opinion 
as to whether it is as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the right knee disorder 
is related to any injuries incurred 
during active service.  With respect to 
the left knee, the examiner should 
provide an opinion as to whether it as at 
least as likely as not that any 
disability found is related to any 
injuries incurred in service and/or to 
his period of inactive duty for training 
in June 1992.  The claims folder should 
be made available to the examiner.  It is 
requested that reasoning be afforded in 
support of any opinion provided.  

6.  The Veteran should be afforded VA 
gastrointestinal examination to diagnosis 
any current gastrointestinal disorder.  
The claims folder should be made 
available to the examiner for review in 
connection with the examination.  The 
examiner is asked to diagnose any current 
gastrointestinal disorder and state 
whether it at last as likely as not (50 
percent chance) that any current 
gastrointestinal disorder began in 
service or is causally related to the 
Veteran's active service.  The examiner 
should provide a rational for any opinion 
expressed.  

7.  Thereafter, readjudicate the claims 
on appeal in light of all pertinent 
evidence and legal authority.  If the 
decision remains adverse in any way, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC), which includes a summary of 
additional evidence submitted, and any 
additional applicable laws and 
regulations.  The SSOC must provide 
reasons and bases for the decisions 
reached.  The Veteran and his 
representative must then be afforded an 
opportunity to respond thereto.  


After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.  The 
purposes of this REMAND are to further develop the record and 
to accord the Veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


